 .    ...
;,
     AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                           UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                          (For Revocation of Probation or Supervised Release)
                                      V.                                  (For Offenses Committed On or After November l, 1987)
                   CARLOS ENRIQUE AREVALO (1)
                                                                             Case Number:        3:16-CR-00100-JLS

                                                                          Jami L Ferrara
                                                                          Defendant's Attorney
                                                                                                                                         'if'1)
     REGISTRATION NO.                 30860-112                                                                                           ; y
                                                                                                                                         t,=~·-,
     •-
     THE DEFENDANT:                                                                                                   JUL            2 2019
     IZl admitted guilt to violation of allegation(s) No.        1
                                                                                                           C'. L, .,,, \ ~; ___ ,,   : \i~~-1 l:OURT
     D      was found guilty in violation of allegation(s) No.                                       ~9'' 'aftef' defita1 cd±'gumyift~+~
     Accordingly, the court has adjudicated that the defendaut is guilty of the following allegation(s):

     Allegation Number                  Natnre of Violation

                                        nvl, Committed a federal, state or local offense




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                          July 2 20]9
                                                                          Date of Imposition of Sentence



                                                                             N: JANIS C-SAMMARTINO
                                                                          UNITED STATES DISTRICT JUDGE
J ..,,
    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                  CARLOS ENRIQUE AREVALO (1)                                             Judgment -Page 2 of2
    CASE NUMBER:                3:16-CR-00100-JLS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
        12 months (9 months to run concurrent and 3 months to run consecutive to sentence imposed in 19cr0722-JLS).




     D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
     1:81   The court makes the following recommendations to the Bureau of Prisons:
               1. Incarceration in the Central District of California to accommodate family visits.




     D      The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:
            D     at _ _ _ _ _ _ _ A.M.                           on
            D     as notified by the United States Marshal.
                                                                       ----------------------
     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
            Prisons:
            D     on or before
            D     as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

            Defendant delivered on                                            to
                                                                                   ---------------
    at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                         By                   DEPUTY UNITED STATES MARSHAL




                                                                                                     3: 16-CR-OO I 00-JLS
